                                                                                                                                                                                                        
 
 
EXHIBIT 10.3
U.S. PHYSICAL THERAPY, INC. ("USPH")
OBJECTIVE CASH BONUS PLAN FOR SENIOR MANAGEMENT
FOR 2016 ("OBJECTIVE BONUS PLAN")


Purpose:  To incentivize and retain Executives eligible for this Objective Bonus
Plan to achieve certain corporate earnings criteria and reward Executive
Officers of USPH when such criteria are achieved, and to align the long-term
interests of Executives and shareholders of USPH.


Effective Date:  The effective date of this Objective Bonus Plan and the
establishment of performance goals and formula for the amount payable hereunder
is March 10, 2016.


Eligibility:  The Executives of USPH eligible for this Objective Bonus Plan are
the Chief Executive Officer ("CEO"), the Chief Financial Officer ("CFO") and the
Chief Operating Officer ("COO").


Description, Conditions and Payment Date:  Under this Objective Bonus Plan,
Executives have an opportunity to receive a "Cash Bonus" of up to 75% of the
Executive's annual base salary for 2016 ("Base") as performance awards under the
U. S. Physical Therapy, Inc. 2003 Stock Incentive Plan (as amended and
restated). All amounts earned will be awarded by the Compensation Committee of
the Board of Directors of USPH (the "Compensation Committee") in the first
quarter of 2017. Before any Cash Bonus is paid, the Compensation Committee shall
certify in writing that the performance goals have been obtained in accordance
with Code Section 162(m), and any Cash Bonus paid hereunder shall be made in a
lump-sum amount no later than March 15, 2017. The Executive must be continuously
employed by USPH or its affiliates from the Effective Date through December 31,
2016 to receive the Cash Bonus.


Administration:  The Compensation Committee has authority to administer this
Objective Bonus Plan, grant awards and decide all questions of interpretation;
provided, however, that the Compensation Committee shall have no discretion to
increase the maximum award amounts that are payable as provided below and/or
otherwise increase or modify an award which would disqualify the award for the
performance-based exception under Code Section 162(m). The Compensation
Committee's determinations and interpretations under this Objective Bonus Plan
shall be final and binding on all persons.







--------------------------------------------------------------------------------

Objective Bonus Calculation:  Based on 2016 fully diluted earnings per share
("EPS") ) (before the impact of EPS of revaluation of non-controlling interests
and any extraordinary items and after consideration of the compensation expense
required to be reported in 2016 related to this and all other management
incentive plans), the goals and amounts payable are as follows:




2016                                        Cash Bonus
 EPS                                         (Compared to Base)

$1.86 15.0%

$1.87                                                       17.0%

$1.88 19.0%

$1.89 21.0%

$1.90 23.0%

$1.91 25.0%

$1.92 28.0%

$1.93 31.0%

$1.94 34.0%

$1.95 38.0%

$1.96 42.0%

$1.97 46.0%

$1.98 50.0%

$1.99 54.0%

$2.00 58.0%

$2.01 62.0%

$2.02 66.0%

$2.03 70.0%

$2.04 and over 75.0%



No Trust or Fund:  There shall be no separate trust or fund for this Objective
Bonus Plan. Any amount payable hereunder shall be an unfunded obligation of USPH
and shall be payable out of the general assets of USPH and no amount payable
shall be assignable by the participant.

